--------------------------------------------------------------------------------

EXHIBIT 10.1


REDEMPTION AGREEMENT


THIS REDEMPTION AGREEMENT (the “Agreement”) is entered into as of the 24th day
of September, 2018, by and between Janel Corporation, a Nevada corporation
(“Janel”), and the undersigned holders (each, a “Series A Holder”, and
collectively, the “Series A Holders”) of all of the issued and outstanding
shares of Janel’s Series A Convertible Preferred Stock, par value $0.001 per
share (the “Series A Shares”).


EXPLANATORY STATEMENT


Pursuant to the terms of a Securities Purchase Agreement dated as of January 10,
2007 (the “Purchase Agreement”), the Series A Holders purchased 1,000,000 Series
A Shares for an aggregate purchase price of $500,000.  From and after a 50:1
reverse stock split effected by Janel, 20,000 Series A Shares are currently
issued and outstanding and held by the Series A Holders.  The Series A Holders
desire to sell all of the Series A Shares to Janel, and Janel desires to redeem
and purchase all of the Series A Shares from the Series A Holders for an
aggregate purchase price of $400,000, and to terminate all rights which the
Series A Holders have in connection with the Series A Shares and Janel’s
obligations under the Purchase Agreement or in connection with the Series A
Shares.


NOW THEREFORE, in consideration of the foregoing Explanatory Statement, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is agreed as follows:


AGREEMENT


1.          Incorporation of Recitals.  The Explanatory Statement to this
Agreement is incorporated by reference herein.


2.          Closing; Payment and Transfer.


(a)          The closing of the transactions contemplated by this Agreement (the
“Closing”) will take place on or before September 30, 2018.  At the Closing:



a.
Janel shall cause the total sum of Four Hundred Thousand Dollars ($400,000.00)
(the “Purchase Price”) to be paid to the Series A Holders, in immediately
available funds, wired to such account as directed by John Lanser 3rd on behalf
of all of the Series A Holders;




b.
The Series A Holders will assign and surrender to Janel all of the issued and
outstanding Series A Shares, and, in furtherance thereof, will deliver to Janel
stock certificates evidencing such Series A Shares along with executed
Assignments Separate from Certificate with respect thereto in the form attached
hereto.



(b)          The Series A Holders will be fully responsible for paying any and
all taxes owed relating to the receipt by the Series A Holders of the Purchase
Price.


3.          Effect of Redemption.    The Series A Holders acknowledge and agree
that all  interest, dividends, fees and other payments due to any of the Series
A Holders pursuant to the terms of the Purchase Agreement and/or under the terms
of the Series A Shares have been paid in full, and all obligations of Janel
pursuant to the terms of the Purchase Agreement and/or under the terms of the
Series A Shares have been satisfied in full.  Upon the Closing, all rights of
the Series A Holders pursuant to the terms of the Purchase Agreement, the
Registration Rights Agreement and any other agreement entered into in connection
therewith, and/or under the terms of the Series A Shares for interest,
dividends, fees, other payments, conversion to other classes of Janel stock,
information, registration and any other rights will terminate and be of no
further force or effect, and Janel will have no further obligations to any of
the Series A Holders.



--------------------------------------------------------------------------------

4.          Acknowledgements, Representations and Warranties.


(a)          Each of the Series A Holders acknowledges that it is aware that
Janel has expansion and growth plans which may increase the value of Janel
and/or the Series A Shares, but that, as a sophisticated investor, each Series A
Holder nevertheless desires to assign and surrender the Series A Shares pursuant
to the terms hereof.


(b)          Each of the Series A Holders represents and warrants that, in
negotiating and executing this Agreement, it has an adequate opportunity to
consult with competent counsel or other representatives of their choosing
concerning the meaning and effect of each term and provision hereof, and that
there are no representations, promises or agreements other than those expressly
set forth herein.  The parties have carefully read this Agreement in its
entirety, and fully understand and agree to its terms and conditions, and intend
and agree that it is a final and binding agreement, and understand that, in the
event of a breach, any party may seek relief, including damages, restitution and
injunctive relief, at law or in equity.


(c)          Each of the Series A Holders warrants and represents to Janel that
it has good and mar-ketable title to the Series A Shares, free and clear of any
lien, claim or encum-brance.  There are no options, warrants, calls,
subscrip-tions, rights, commitments, agreements, or understand-ings of any
character obligating such Series A Holder to transfer any interest in any of the
Series A Shares to any other person or entity.


5.          Complete Agreement.  This Agreement constitutes the complete, final
and entire agreement between the parties concerning the subject matter and
supersedes all prior negotiations, contracts, and proposed agreements,
understandings, terms, covenants, conditions or representations, if any, between
the parties.  Any changes to this Agreement must be in writing.


6.          Severability.  Should any provision of this Agreement be deemed
illegal, invalid or otherwise unenforceable, in whole or in part, by a court of
competent jurisdiction, the remainder of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.


7.          Governing Law and Jurisdiction.  All provisions of this Agreement
will be construed in accordance with and governed by the laws of New York, and
each of the parties irrevocably submits to the exclusive jurisdiction of the
federal and state courts situate in New York.


8.          Acknowledgement of Authority.  The individual(s) signing this
Agreement on behalf of any party warrant and represent that he has all necessary
and appropriate authority and approvals to bind and execute this Agreement on
behalf of all entities and in all capacities for which he signs.


9.          Miscellaneous.


(a)          Further Assurance.  The parties to this Agreement shall deliver or
cause to be delivered such instruments and other documents at such times and
places as are reasonably necessary or desirable, and shall take any other action
reasonably requested by the other party for the purpose of giving effect to this
Agreement.


(b)          Assignment.  No party to this Agreement may assign any of his or
its rights or obligations under this Agreement or any document referred to in
this Agreement without the prior written consent of the other parties to this
Agreement.


(c)          Modification and Waiver.  No amendment, variation or waiver of this
Agreement shall be valid unless it is in writing and duly executed by or on
behalf of all the parties to this Agreement.


(d)          Notices. Any notices to be given under this agreement shall be sent
to the address of the party appearing on the signature page hereto.


(e)          Construction.  This Agreement shall be construed without regard to
any presumption or other rule requiring construction against the party who
caused it to have been drafted.  As used in this Agreement, the singular shall
include the plural and vice versa and the use of any gender shall be deemed to
be or include the neutral and other gender, whenever appropriate.



--------------------------------------------------------------------------------

(f)          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same agreement.


(g)          Attorney’s Fees and Costs.  Each of the parties to this Agreement
shall bear its own costs and attorneys’ fees in connection with the preparation,
review, negotiation, drafting or redrafting of this Agreement.


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily execute this
Agreement and Release as of the date first above written.



 
JANEL CORPORATION
       
By:
/s/ Brendan J. Killackey
   
Brendan J. Killackey
   
Chief Executive Officer
   
303 Merrick Road, Suite 400
   
Lynbrook, NY 11563
       
SANDS BROTHERS VENTURE CAPITAL LLC
       
By:
/s/  Steven Sands
 
Name:
Steven Sands
 
Title:
Manager
       
SANDS BROTHERS VENTURE CAPITAL II LLC
       
By:
/s/  Steven Sands
 
Name:
Steven Sands
 
Title:
Manager
       
SANDS BROTHERS VENTURE CAPITAL III LLC
       
By:
/s/  Steven Sands
 
Name:
Steven Sands
 
Title:
Manager
       
SANDS BROTHERS VENTURE CAPITAL IV LLC
       
By:
/s/  John Lanser 3rd
 
Name:
John Lanser 3rd
 
Title:
Liquidator
         
745 Fifth Ave., Suite 500
   
New York, New York 10151




--------------------------------------------------------------------------------

FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE


FOR VALUE RECEIVED, SANDS BROTHERS VENTURE CAPITAL   LLC does hereby transfer
and assign unto JANEL CORPORATION                shares of Series A Convertible
Preferred Stock, par value $0.001 per share, of Janel Corporation, a Nevada
corporation, standing in its name on the books of such corporation and
represented by Stock Certificate Number   , and does hereby
appoint                               as attorney to transfer said shares of
stock on the books of the corporation with full power of substitution in the
premises.


Dated: September    , 2018



 
SANDS BROTHERS VENTURE CAPITAL   LLC
       
By:
 
Name:
 
Title:

 

--------------------------------------------------------------------------------